                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LEMYRON BISHOP,

               Plaintiff,

v.                                                                   No. 2:19-cv-00600-RB-CG

FEDERAL GOVERNMENT,

               Defendant.

                      MEMORANDUM OPINION AND ORDER
                  DENYING MOTION OF REQUEST/SUMMONS ISSUE

       THIS MATTER comes before the Court on Plaintiff’s Motion of Request/Summons

Issue, filed August 19, 2019. (Doc. 7.)

       Plaintiff asks the Court "to input the info in computer system for public verification." (Id.

at 1.) The Court denies the Motion as moot because the Court dismissed this case on July 5, 2019,

for lack of subject-matter jurisdiction. (See Doc. 3.)

       This is the second motion that Plaintiff has filed after the Court dismissed this case. The

Court notified Plaintiff that it denied the previous post-dismissal motion as moot because the Court

had dismissed this case. (See Doc. 6.) The Court notifies Plaintiff that he may be subject to filing

restrictions if he continues to file frivolous documents with the Court.

       IT IS ORDERED that Plaintiff's Motion of Request/Summons Issue (Doc. 7) is DENIED

as moot.




                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE
